Citation Nr: 0423093	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
bilateral hearing loss, currently rated 40 percent disabling.

2.  Entitlement to service connection for vertigo secondary 
to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that awarded service connection and 30 percent rating for 
bilateral hearing loss.  In a May 2001 rating decision, the 
RO increased the rating for bilateral hearing loss to 40 
percent, and it denied service connection for benign 
positional vertigo.  The veteran disagrees with the current 
rating for bilateral hearing loss and the denial of service 
connection for benign positional vertigo.    

The issue of service connection for benign positional vertigo 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All of the requisite notices, as well as assistance, owed 
to the veteran have been substantially provided, and all of 
the evidence necessary for an equitable disposition of the 
claim has been obtained.

2.  The veteran's hearing loss is manifested by level VIII 
hearing in the right ear and level VI hearing in the left ear 
in April 2000; it is also manifested by level VII hearing in 
each ear in December 2000.


CONCLUSION OF LAW

The criteria for a higher rating for bilateral hearing loss, 
now rated 40 percent disabling, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A private audiological evaluation from July 1990 showed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
20
30
40
LEFT
60
25
25
40
50

Speech recognition ability was 100 percent on the right and 
92 percent on the left.
 
The veteran submitted a private audiogram from April 1993, on 
which he described being unable to understand speech and 
hearing roaring sometimes.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
25
55
55
LEFT
35
20
20
40
45

Speech recognition ability was 48 percent on the right and 84 
percent on the left.

On private audiological evaluation in May 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
40
65
60
LEFT
40
30
40
65
55

The average pure tone threshold (from 1000 Hz through 4000 Hz 
only, see 38 C.F.R. § 4.85) was 48.75 on the right and 47.5 
on the left.  Speech recognition ability was 28 percent in 
the right ear and 52 percent in the left ear.  The diagnosis 
was moderate bilateral sensorineural hearing loss.

In April 2000, the veteran filed a claim seeking service 
connection for bilateral hearing loss.  On an April 2000 VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
65
55
LEFT
35
25
50
65
60

The average pure tone threshold (from 1000 Hz through 4000 Hz 
only, see 38 C.F.R. § 4.85) was 50 on the right and 31.25 on 
the left.  Speech recognition ability was 40 percent on the 
right and 56 percent on the left.  The diagnosis was severe 
bilateral sensorineural hearing loss.

On VA audiological evaluation in July 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
45
70
70
LEFT
40
30
50
70
75

The average pure tone threshold (from 1000 Hz through 4000 Hz 
only, see 38 C.F.R. § 4.85) was 55 on the right and 56.25 on 
the left.  Speech discrimination was 64 percent on the right 
and 60 percent on the left.  The diagnosis was severe 
bilateral sensorineural hearing loss and impaired 
discrimination.

In August 2000, the RO awarded service connection and a 30 
percent rating for bilateral hearing loss, effective April 
13, 2000.  (The RO also awarded service connection and a 10 
percent rating for tinnitus, an issue that is not before the 
Board at this time.)

Between October and November 2000, the VA issued the veteran 
hearing aids.  The veteran underwent a VA audiological 
examination in December 2000.  It was  noted that he had 
recently received hearing aids from the VA, which he was 
having difficulty wearing; he also reported occasional 
tinnitus.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
50
60
85
LEFT
45
35
55
65
75

The average pure tone threshold (from 1000 Hz through 4000 Hz 
only, see 38 C.F.R. § 4.85) was 57.5 on the right and 57. 5 
on the left.  Speech recognition ability was 52 percent in 
each ear.  Physical examination of the ears was within normal 
limits or negative.  The diagnosis was bilateral severe 
sensorineural hearing loss secondary to acoustic trauma from 
service.

In May 2001, the RO increased to 40 percent the rating for 
bilateral hearing loss, effective September 20, 2000.  It 
also denied service connection for benign positional vertigo, 
claimed as secondary to the service-connected hearing loss.

The veteran submitted a private audiogram from September 
2002.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
75
65
LEFT
35
35
45
65
65

The average pure tone threshold (from 1000 Hz through 4000 Hz 
only, see 38 C.F.R. § 4.85) was 57.5 on the right and 52. 5 
on the left.  Speech audiometry revealed speech recognition 
ability of 82 percent in both ears.

On VA audiological examination in November 2002, the veteran 
reported bilateral diminished hearing, better on the left; he 
had difficulty hearing voices and understanding 
conversational and phone speech, among other environments.  
He also reported tinnitus since service, which was now 
episodic three times per week.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
45
65
70
LEFT
45
35
40
65
60

The average pure tone threshold (from 1000 Hz through 4000 Hz 
only, see 38 C.F.R. § 4.85) was 55 on the right and 50 on the 
left.  Speech audiometry was moderately severely depressed in 
both ears, with speech recognition ability of 68 percent in 
the right ear and 60 percent in the left ear.  The diagnosis 
on the examination was significantly handicapped 
sensorineural hearing loss

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (VCAA) was signed into law.  This enhanced 
the notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In this case, the initial unfavorable decision was made in 
August 2000, that is, before the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the decision, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  
Moreover, as the Court mentioned in Pelegrini, there is no 
error in the RO's not providing notice of the VCAA's 
requirements prior to the initial adjudication decision where 
such notice was not mandated at the time of the initial 
adjudication decision.  Id., 18 Vet. App. at 120.  

In any event, the subsequent thorough notices of all matters 
required by the VCAA and its regulatory progeny in this case 
have cured any lack of such notice prior to the RO's initial 
decision.  There can be no harm to the veteran, the VA's 
notices to the veteran have informed him of the bases for the 
decision, what types of evidence would be needed, and how the 
evidence would be secured.  The VA sent the veteran a letter 
in March 2001 that described the specific relevance of the 
VCAA to his claims, the types of evidence needed, and the 
responsibilities for securing such evidence.  The veteran has 
received additional, extensive, thorough, and informative 
notices throughout the adjudication of his claim.  The RO 
sent him a statement of the case (SOC) in August 2002 and a 
supplemental statement of the case (SSOC) in January 2003.  
The RO also sent additional correspondence, including in 
September 2003.  These documents discussed the evidence 
considered and the pertinent laws and regulations (including 
the VCAA) and the reasons for the RO's decision.  The VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Pelegrini, supra.

Thus, through discussions in correspondence, the rating 
decisions, the SOC, and the SSOC, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent 
identified medical records have been obtained.  It does not 
appear that there is any additional, relevant medical 
treatment evidence that should be obtained with regard to 
these claims.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

The Board will now address the merits of the claim for a 
higher rating for bilateral hearing loss.  The Board 
initially notes that this claim involves the evaluation of 
bilateral hearing loss.  Service connection has been 
separately established and evaluated for tinnitus, and that 
evaluation is not on appeal.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), which compensates for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  The veteran's claim for a higher 
rating for bilateral hearing loss arises from the initial 
grant of service connection in the August 2000 rating 
decision.  Thus, the Board must consider the applicability of 
different ratings for different periods of time since the 
effective date of service connection, based on the facts 
found (i.e., "staged ratings").  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The veteran filed this claim in April 2000, which postdates 
recent revisions to the regulatory criteria for evaluating 
hearing loss disability.  See 62 Fed. Reg. 25,202-25,210 (May 
11, 1999).  

Hearing loss is evaluated by mechanical application of a grid 
diagram involving average puretone thresholds and speech 
discrimination results.  The currently applicable rating 
criteria provide a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
38 C.F.R. § 4.85 (2003).  

The Board has reviewed the entire medical history.  Although 
the record includes several VA and non-VA audiological 
evaluations predating the effective date of April 2000 for 
service connection for hearing loss, the inquiry for "staged 
ratings" under Fenderson involves potentially different 
ratings since the effective date of service connection.  

The Board has considered the specific findings from each of 
these examinations by reference to a mechanical application 
of the grid system used to evaluate hearing loss disability 
for VA purposes.  The findings on the April and December 2000 
VA examinations result in a 40 percent rating under 38 C.F.R. 
§ 4.85.  

The Board notes that other examinations from this time period 
would result in lower ratings under 38 C.F.R. § 4.85 (July 
2000 VA examination - 30 percent; September 2002 private 
examination - 10 percent; November 2002 VA examination - 20 
percent).  However, in light of the veteran's complaints and 
in view of the consistent characterization of the veteran's 
bilateral hearing loss disability as severe and the frequent 
fluctuations, the Board concludes that the evidence 
reasonably shows that the veteran's condition warrants the 
highest possible rating based on the April and December 2000 
VA examinations.  Thus, the Board will not consider reducing 
the evaluation of the veteran's service connected bilateral 
hearing disorder and will not disturb the 40 percent rating.  
By the same token, the Board cannot award a higher rating for 
bilateral hearing loss because of the constraints of 
38 C.F.R. § 4.85.

It is important for the veteran to understand that not only 
does the medical evidence, including the evidence he has 
submitted, indicate that a higher evaluation is not 
warranted, but some medical evidence indicates a lower 
evaluation is warranted.  This evidence clearly provides 
negative evidence against the veteran's claim.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2003), but the veteran's test results do not 
meet the criteria for that alternate method (except for the 
left ear on VA examination in July 2000), and thus his 
bilateral hearing loss is to be rated by the usual method.  
(Even application of the alternate method for the left ear in 
July 2000 would not result in a higher evaluation.) 

The preponderance of the evidence is against the claim for a 
higher rating for bilateral hearing loss at any time since 
the effective date of service connection.  See Fenderson, 
supra.  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the disability causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  



ORDER

A higher rating for bilateral hearing loss is denied.


REMAND

Additional development is needed with regard to the veteran's 
claim for service connection for benign positional vertigo, 
which is claimed as secondary to service-connected bilateral 
hearing loss.

In May 2001, the RO denied service connection for benign 
positional vertigo.  The veteran filed a notice of 
disagreement, but the RO has not yet issued him an SOC.  The 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Prior to issuing the SOC, the Board is also of the opinion 
that a VA examination is needed to assess the nature and 
etiology of the veteran's claimed benign positional vertigo.  
Recent VA outpatient treatment records refer to the condition 
and treatment therefore; it has been noted that the condition 
first appeared in the 1990s.  

In view of the severe sensorineural hearing loss demonstrated 
by the veteran, the Board believes that a VA examination 
would be helpful in determining if this condition is related 
to the service-connected hearing loss.  See 38 C.F.R. 
§ 3.310; see Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  
The examiner should consider whether the vertigo is caused or 
aggravated by the service-connected hearing loss.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (secondary 
service connection is permissible for degree of disability 
resulting from aggravation by service-connected disability).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following development:


1.  The RO should schedule the veteran 
for a VA examination to assess the 
nature, etiology, and severity of benign 
positional vertigo.  The claims folder 
should be provided to the examiner.  All 
applicable tests should be performed.  
The examiner should also discuss what 
relationship, if any, exists between any 
diagnosed vertigo and the veteran's 
service-connected bilateral hearing 
loss, to include possible causation or 
aggravation by the service-connected 
hearing loss.  

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for benign positional 
vertigo, including as secondary to 
service-connected bilateral hearing 
loss.  If the claim remains denied, the 
veteran and his representative should be 
provided an SOC and the appropriate 
period of time for response.  

The RO should undertake all appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2003), including issuance of an SOC on 
the issue of entitlement to service 
connection for benign positional 
vertigo, if needed.  The veteran and his 
representative should be notified of the 
requirement that a timely substantive 
appeal must be received to complete the 
appeal as to this issue.  

The Board notes that in order for the 
veteran to obtain appellate review of 
this issue, he must follow the 
regulatory provisions governing the 
submission of a substantive appeal in 
order to perfect his appeal.   
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 
20.202.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



